Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a bacteriophage composition, and a method of treating an Escherichia coli infection by administering the bacteriophage of the composition, and obvious variants thereof. The bacteriophage is considered novel because, although bacteriophages of the prior art do possess similar lytic behaviors, the manner in which the phages were isolated, and the location from which they were isolated would suggest that they could not be the same as the prior art. That is to say, there is no reasonable expectation that the phages of the prior art would have been present in the sewage collected in the isolation method of the instant specification. Furthermore, there would be no reasonable expectation that the claimed phage, with the claimed behavior, would have even been present without extensive testing and isolation techniques.
While some of the claims were initially rejected under 35 USC 101, for claiming a product of nature, after the Examiner Initiated Interview (see the Interview Summary, dated 12/18/2020), it was concluded that, based upon the most recent guidance, the current claim language provides for non-naturally occurring strains that would not be considered products of nature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651